DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al., U.S. Patent Application No. 2014/0113742, in view of Tang et al. U.S. Patent No. 9,308,423, and in further view of Wallin, U.S. Patent Application No. 2018/0056154, Beach et al., U.S. Patent Application No. 2005/0221911, and  Imamoto et al., U.S. Patent Application No. 2007/0049400    As to Claim 1, Zimmerman teaches a golf club head comprising a crown portion, a face portion, and a sole portion, paragraph 0102.  In re Dailey, 149 USPQ 47 (CCPA 1966).  

    PNG
    media_image1.png
    470
    726
    media_image1.png
    Greyscale


 As to Claims 3 and 4, Zimmerman, as modified, teaches that the decorative member and weight member may be configured to be removable, paragraph 0152 and see Figure 21.  As to Claim 6, Zimmerman teaches that the housing portion may be formed in the sole portion, paragraph 0153.  As to Claim 7, Zimmerman, as modified, teaches that the decorative member may be exposed externally from the surface of the sole portion, noting that the decorative member, (234) maintains shape and appearance of the club head surface, paragraphs 0153 and 0151.  As to Claim 8, Zimmerman, as modified, teaches that the decorative member (234) and the weight member (232, 246) may be similar in shape, and that the weight member has a different size, noting projecting portion (246), see Figure 21.  Zimmerman, as modified, is silent as to forming the weight member and the decorative member with the same shape and different size.  It would have been obvious to one of ordinary skill in the art at the effective filing date to In re Dailey, 149 USPQ 47 (CCPA 1966).  As to Claims 10 and 11, Zimmerman and Tang, are applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Zimmerman, as modified, teaches that the weight member and decorative member are configured to be attached to the golf club head, paragraph 0151.  As to Claim 12, Zimmerman, Tang, Wallin, Beach,  and Imamoto are applied as in Claim 1, with the same rationale being found applicable.  Further, Wallin teaches that the first housing portion (44) houses only the weight member (46) and the second housing portion (42) houses only the decorative portion (40), see Figure 8.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, in view of Tang, Wallin, Beach, and Imamoto, as applied to claim 1 above, and further in view of Nygren, U.S. patent No. 4, 076,254.   Zimmerman, as modified, substantially shows the claimed limitations, as discussed above.  Zimmerman, as modified, is silent as to disk-like weight member and decorative member.  Nygren teaches a weight member configured to be retained in a recess (36) within a golf club head, Col 4, ln. 6-8 and see Figures 4 and 7.  The recess (36) receives a disc-like weight member (38) and a concentric disc-like decorative cover member (54), Col. 4, ln. 6-9, 35-38, and 50-53, and see Figure 7.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Zimmerman, as modified, with disc-like and concentric weight member and decorative member, as taught by Nygren, to provide Zimmerman, as modified, with a known substitute shape and orientation for the weight member and decorative member.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, in view of Tang, Wallin, and Imamoto, together with the cited case law, as applied to claim 1 above.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, in view of Tang, Wallin, and Imamoto, together with the cited case law, as applied to claim 12 above.  

Response to Arguments
Applicant’s arguments submitted 13 May 2021 have been considered but are not persuasive.
Applicant has amended independent Claims 1 and 12-14 to clarify the limitations directed to a housing portion including a first housing portion and a second housing portion, wherein each of the first and second housing portions defines a recess within the housing portion.  The independent claims are further limited to define a housing structure configured as in Figure 4 as opposed to the structure depicted in Figure 9, such that the bottom of the housing maintains the full housing thickness below both the first and second housing portions, as opposed to providing a substantially similar thickness below each of the first and second housing portions, as depicted in Figure 9.  The examiner maintains the position that Imamoto teaches a housing including first and second housing portions, wherein the housing is configured to maintain the full housing thickness below both the first and second housing portions, such that the thickness in a depth direction of the bottom portion of the first housing portion is smaller, as discussed in the office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        19 May 2021